department of the treasury internal_revenue_service government entities division date release number release date uil org taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we issue a determination_letter to you based on technical_advice no - letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely enclosures publication publication report of examination letter catalog number 34809f legend org name of the organization num ein number of the organization datel effective date date2 year end of the effective date org dear person to contact identification_number contact telephone number in reply refer to ein num last date for filing a petition with the tax_court this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org is not operated for an exclusive exempt_purpose as required by internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 as a result of a recent examination of your organization’s activities and form_990 for the period ended date2 it was determined that your organization was dormant and you had no intentions of operating in the future based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to datel contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending date2 and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer advocates office local advocate’s office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations schedule no or exhibit year period ended form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org legend datel date exemption granted date2 effective date of exemption date3 year form_990 examined issue does an organization with no past present or proposed future operations qualify for exempt status under sec_501 facts the organization was granted exempt status under sec_501 sub sec_509 and sec_170 in datel the organization’s form_990 for the year date3 was selected for an examination on appointment for the examination a message was left for an officer to return the telephone call the agent attempted to contact the organization in order to set up an on organization is inactive and referred agent to the organization’s cpa the agent was contacted by the organization and informed that the the organization was informed in writing that in order to maintain their on exempt status they need to propose in writing future activities otherwise the organization exempt status could be revoked for not meeting the operational_test on activities the agent requested that the poa provide a written description of the proposed activities the poa called the agent and stated that the organization will start on the proposed activities the organization was informed that if no response is received revocation of their exempt status will be proposed the agent sent the poa a document request requesting a description of the case was reassigned to a different agent on on future activities of the organization and the agent requested a description of the proposed form acrev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended the agent spoke with the power_of_attorney he stated that the on organization will not be operating in the future and rather than tarnish the organization’s name with revocation they prefer to dissolve the organization he stated that they are in the process of dissolving with the state a copy of the filed dissolution papers was requested by the agent on requesting copies of the dissolution papers and the agent left voice mail messages for the poa on still at the state level waiting approval the agent requested a copy of the filed papers once received the agent spoke with the poa who stated that the dissolution papers are as of indicating that they are either active or in the process of dissolving the organization has yet to provide any of the requested information law internal_revenue_code irc sec_501 provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable literary scientific and educational_purposes no part of the net_earnings of which inures to any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest taxpayer’s position the organization did not provide any legal argument supporting continuation of their exempt status under sec_501 government’s position department of the treasury - internal_revenue_service form 886-a rev page -2- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org the organization has not operated any exempt_activities within the meaning of sec_501 the organization does not meet the operational requirements of sec_501 conclusion as the organization has notified us that it has no intention of operating in the future we are proposing revocation of their c status the exempt status of the organization should be revoked effective date2 as of date2 donations to the organization are no longer deductible the organization will be required to file form_1120 - u s_corporation income_tax return form acrev department of the treasury - internal_revenue_service page -3-
